Case 1:18-cv-04363-GBD-BCM Document 117 Filed 09/04/19 Pageilofi1 |
ffm ETS,
BLEAKLEY PI Ac + BLEAKLEY PLATT & SCHMIDT, LLP
NEw YorK CONNECTICUT UsSpc SDNY
pOCUMENT

 

 

 

 

ONE NORTH LEXINGTON AVENUE
WHITE PLAINS, NEW YORK 10601
914.949.2700

Fax: 914.663.6956

bene Tho

 

 

 

 

FL, oe t RONICALLY FILS i : BPSLAW.COM
ADAM RODRIGUEZ
914.287.6145 pM #:
ARodriguez@bpslaw.com i DATE. FILED: TED: SEP 0 4: Q 4 2019. rm

 

 

, August 30, 2019 SOO
Hon. Barbara Moses RDERED .
US. District Court ' The j initia) conte

Southern District of New York SEP 0 4 2019 "from Sept
Daniel Patrick Moynihan Courthouse og Ober
500 Pearl Street, Room 740

New York, NY 10007 :
8. De rg
Re: — Request for Adjournment - Estate of Meimaris, et al. v. Royce, et al., GE

B, DANIELS '

ence j .
omer 4 2or0 mee

Dear Judge Moses:

This office represents Defendants Joseph E. Royce and Lawrence A. Blatte in this matter. I
write with the consent of co-Defendants Tulio Prieto, TBS Shipping Services Inc., and Guardian
Navigation to respectfully request that the Initial Pre-Trial Conference, which is currently scheduled
for September 4, 2019, be adjourned.

The Initial Pre-Trial Conference was originally scheduled for August 1, 2018, and has béen
adjourned five times, most recently to September 4, 2019. (ECF Nos. 20, 57, 78, 104, 107, 112.) In
the last adjournment order, Judge Daniels directed the parties to “address all further applications and
communications to Magistrate Judge Barbara C. Moses.” (ECF No. 112.)

In light of this Court’s August 20, 2019 Report and Recommendation (ECF No. 113), which
recommended dismissal of this matter in its entirety, the Defendants respectfully request that the
scheduled September 4, 2019 Initial Pre-trial Conference be adjourned sine ave,

Plaintiffs do not consent to this application, but did not specify a reason.
Thank you for your time and attention to this matter.

Respectfully,

BLEAKLEY PLATT & SCHMIDT, LLP

s/| em

Adam Rodriguez
Cc: Counsel of record via ECF or email
